            Case 1:19-cv-00653-AWI-EPG Document 23 Filed 12/01/20 Page 1 of 3



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8                                                   Case No. 1:19-cv-00653-AWI-EPG (PC)
     ALLEN HAMMLER,
 9                                                   ORDER ADOPTING FINDINGS AND
                   Plaintiff,
                                                     RECOMMENDATIONS
10
            v.
                                                     (ECF No. 16)
11
     GOOCH, et al.,
12
                   Defendants.
13

14          Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se. The matter was
15   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
16   Rule 302.
17          On May 19, 2020, Plaintiff filed a Second Amended Complaint. (ECF No. 14). On June
18   3, 2020, Magistrate Judge Erica P. Grosjean entered findings and recommendations,
19   recommending that Plaintiff’s Eighth Amendment claims for deliberate indifference to a
20   serious risk of harm against Defendants John Doe and Salcedo and Plaintiff’s Eighth
21   Amendment medical indifference claims against Defendants Salcedo, Gooch and Burnes
22   should proceed past the screening stage. (ECF No. 16).
23          Plaintiff was provided an opportunity to file objections to the findings and
24   recommendations. On June 18 and 22, 2020, Plaintiff filed his objections. (ECF Nos. 20, 21).
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.

                                                    1
            Case 1:19-cv-00653-AWI-EPG Document 23 Filed 12/01/20 Page 2 of 3



 1          In his objections, Plaintiff does not state any errors in the legal reasoning by providing
 2   any alternative sources or case law.
 3          For instance, Plaintiff argues that because he “assigned liability to all the named
 4   Defendant(s) via Paragraphs 21-24 and 26, where he alleged that each and every other
 5   Defendant was the Agent of each and every Defendant noted in Paragraph #14,” more
 6   defendants should be liable for deliberate indifference. (ECF No. 21, at 2-3). However, as the
 7   Magistrate Judge noted in the Findings and Recommendations, a plaintiff must show that each
 8   defendant personally participated in the deprivation of his rights. Ashcroft v. Iqbal, 556 U.S.
 9   662, 676-77 (2009). Plaintiff did not provide any reasoning to show why the Magistrate Judge
10   was incorrect.
11          Plaintiff also points to 15 C.C.R. § 3271 to argue that Defendant Middleton was
12   deliberately indifferent to his serious medical needs. A violation of state regulations, rules and
13   policies of the CDCR, or other state law is not sufficient to state a claim for relief under §
14   1983. Section 1983 does not provide a cause of action for violations of state law. See Galen v.
15   Cnty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007). To state a claim under § 1983, there
16   must be a deprivation of federal constitutional or statutory rights. See Paul v. Davis, 424 U.S.
17   693 (1976); see also, Buckley v. City of Redding, 66 F.3d 188, 190 (9th Cir. 1995); Gonzaga
18   University v. Doe, 536 U.S. 273, 279 (2002).
19          Plaintiff’s other arguments are similarly unavailing.
20   //
21   //
22   //
23   //
24   //

25   //

26   //

27   //

28   //

                                                      2
          Case 1:19-cv-00653-AWI-EPG Document 23 Filed 12/01/20 Page 3 of 3



 1         Accordingly, the COURT HEREBY ORDERS that:
 2         1. The findings and recommendations issued by the Magistrate Judge on June 3, 2020
 3            (Doc. No. 16) are ADOPTED IN FULL;
 4         2. The following claims shall proceed past the screening stage: (1) Plaintiff’s Eighth
 5            Amendment claims for deliberate indifference to a serious risk of harm against
 6            Defendants John Doe and Salcedo, and (2) Plaintiff’s Eighth Amendment medical
 7            indifference claims against Defendants Salcedo, Gooch and Burnes; and
 8         3. All other claims and defendants are DISMISSED WITH PREJUDICE.
 9
     IT IS SO ORDERED.
10

11   Dated: December 1, 2020
                                               SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
